            Case 1:20-cv-00632-JSR Document 24 Filed 02/18/20 Page 1 of 3



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 KRISTOPHER R. OLSON, CHRISTOPHER
 LOPEZ, WARREN BARBER,                             Case No. 20-CV-0632-JSR
 CHRISTOPHER CLIFFORD, and ERIK
 LIPTAK, individually and on behalf of all
 others similarly situated,

                        Plaintiff

                        v.

 MAJOR LEAGUE BASEBALL; MLB
 ADVANCED MEDIA, L.P.; HOUSTON
 ASTROS, LLC; and BOSTON RED SOX
 BASEBALL CLUB, LP,

                        Defendants

               DECLARATION REGARDING PROPER VENUE PURSUANT
                         TO CAL. CIVIL CODE § 1780(d)

I, David S. Golub, declare as follows:

       1.       I am an attorney with Silver Golub & Teitell LLP, and I represent the Plaintiffs in

the above-entitled action. This declaration is submitted pursuant to California Civil Code §

1780(d).

       2.       Venue for this action is proper in New York County because Defendants Major

League Baseball and MLB Advanced Media, L.P. (collectively, “MLB Defendants”) reside

and/or have their principal places of business in New York County, and/or are doing business in

New York County.

       3.       Venue is therefore proper in New York County pursuant to California Civil Code

§ 1780(d).

       4.       I declare under penalty of perjury under the laws of the State of Connecticut that

the foregoing is true and correct. Executed on February 18, 2020, at Stamford, Connecticut.
Case 1:20-cv-00632-JSR Document 24 Filed 02/18/20 Page 2 of 3




                                 /s/ David S. Golub
                                 David S. Golub
          Case 1:20-cv-00632-JSR Document 24 Filed 02/18/20 Page 3 of 3



                                       CERTIFICATION

       I hereby certify that on February 18, 2020, the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be sent by

e-mail to all parties by operation of the Court’s electronic filing system or by mail to anyone

unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF System.



                                                     BY: /s/ David S. Golub
                                                         David. S. Golub
